Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 Weinberg & Associates LLC 6812 Cherokee Drive, Baltimore, MD 21209 Phone/Fax (800) 219-4312 Mr. Zvi P. Frank, President and Director YOO Inc. 615 South DuPont Highway Dover, Delaware 19901 Dear Mr. Frank: CONSENT OF INDEPENDENT AUDITORS I consent to the incorporation in the Registration Statement of Yoo Inc. on Form S-1 of my report on the financial statements of the Company as its registered independent auditor dated May 18, 2008, as of and for the periods ended
